307 S.W.3d 121 (2010)
Paul Gregory CROUSHORE, Movant,
v.
KENTUCKY BAR ASSOCIATION, Respondent.
No. 2010-SC-000030-KB.
Supreme Court of Kentucky.
March 18, 2010.

OPINION AND ORDER
Movant, Paul Gregory Croushore, KBA Member No. 89146, moves the Court, pursuant to SCR 3.480(2), to impose the sanction of a one-year suspension from the practice of law, probated for a period of two years, with the effective date of the suspension retroactive to February 15, 2006. The Kentucky Bar Association states in response that it has no objection to Movant's motion.
On January 27, 2005, Movant was charged with professional misconduct under the provisions of the Ohio Supreme Court Rules for violations of disciplinary rules 9-102(A) (failing to maintain appropriate records for his IOLTA account) and 9-102(B)(3) (failure to maintain complete records and properly account for client funds.).[1] Specifically, the Ohio Supreme Court found, and Movant admitted, that multiple checks were written from and deposited *122 into his IOLTA account without documenting the relationship between the checks and client files. In addition, Movant was unable to verify that all funds deposited in the account were client funds.
The Supreme Court of Ohio, in an order entered on February 15, 2006, found that Movant had violated the disciplinary rules and suspended him for one year, with the suspension to be stayed on the condition that he commit no further misconduct during that term. If Movant violated any of these conditions, the stay was to be lifted and he was to serve the full term of suspension. In addition, Movant was placed on probation for a period of two years.
Movant and the Kentucky Bar Association have agreed to a negotiated sanction pursuant to SCR 3.480(2) to resolve the matter.[2] After reviewing the case, the Kentucky Bar Association recommended consensual discipline to attempt to achieve a parallel result to that of the Ohio court.
Pursuant to the motion of Movant, and because there is no objection by the Kentucky Bar Association, we grant the motion and it is hereby ORDERED as follows:
1. Movant, Paul Gregory Croushore, KBA Member No. 89146, is hereby retroactively suspended from the practice of law for a period of one year, probated for two years, effective February 15, 2006.
2. In view of the fact that the original Ohio order imposing a probated suspension has been fulfilled and has expired, it is not necessary for Movant to comply with SCR 3.390 regarding notice.
3. In accordance with SCR 3.450, Movant is directed to pay all costs associated with this proceeding in the amount of $75.71, for which execution may issue from this Court upon finality of this order.
All sitting. All concur.
ENTERED: March 18, 2010.
/s/ John D. Minton, Jr.
    Chief Justice
NOTES
[1]  The conduct involved is also subject to discipline by the Supreme Court Rules of Kentucky, 3.130-1.15(a).
[2]  Reciprocal discipline was not sought by the Kentucky Bar Association, as SCR 3.435(3) provides that in the event discipline has been stayed in another state, any discipline imposed in this state shall be deferred until such stay expires.